DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 4, 2019.
The drawings were received on March 18, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arshansky et al (US Patent No. 6,094,925, previously of record) in view of Okazaki et al (US Patent No. 6,023,935, previously of record).
Regarding claim 14, Arshansky discloses a method for controlling an air conditioning system having a first air conditioning unit (primary refrigeration loop 16 of medium temperature side, including compressor 20, heat exchanger 22, heat exchanger 28, heat exchanger or chiller 30, and valve 26, see figure 1 and abstract) and a second air conditioning unit (primary refrigeration loop 46 of low temperature side, see abstract and figure 1, including compressor 50, heat exchanger 52, heat exchanger 58, heat exchanger or chiller 60, and expansion valve 56), wherein the first air conditioning unit and the second air conditioning unit are in heat exchanger communication with a working fluid (fluid passing through heat exchanger 58, valves 80 and 38, heat exchanger 34, heat exchanger or chiller 30, and valves 42 and 44; see figure 1), comprising:
switching the first air conditioning unit from a cooling mode of the first air conditioning unit in which refrigerant is directed through the compressor of the first air conditioning unit, to a free- cooling 
operating the second air conditioning unit for a predetermined period of time after switching the first air conditioning unit into the free-cooling mode (see column 9 lines 24-28; both air conditioning units are operated on a schedule);
wherein the second air conditioning unit is switched on and operated in a cooling mode of the second air conditioning unit in which a flow of refrigerant is directed through a compressor of the second air conditioning unit before switching the first air conditioning unit from the cooling mode of the first air conditioning unit to the free-cooling mode (see column 9, lines 36-61, especially lines 27-30) such that the second air conditioning unit is operating in the cooling mode of the second air conditioning unit while the first air conditioning unit is switching from the cooling mode of the first air conditioning unit to the free cooling mode (when there is demand for both the medium temperature loop and the low temperature loop, both operate at once; additionally, defrosting the low temperature loop involves accepting heat from the medium temperature loop, and vice versa; see column 9 lines 35-61, which describes each defrosting or free cooling operation).
It is noted that Arshansky does not disclose the free cooling modes to include bypassing the compressors with the refrigerant.
However, Okazaki et al. explicitly discloses a compressor bypass pipe (12, see abstract and figure 1) for use during free cooling (“natural circulation operation”, see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a compressor bypass, as is disclosed by Okazaki et al, in the system of Arshansky et al, in order to prevent refrigerant from accumulating in the compressors while in the free cooling mode.



Regarding claim 16, operating the second air conditioning unit in the cooling mode of the second air conditioning unit comprises maintaining the operation of the second air conditioning unit if the second air conditioning unit is currently operating in the cooling mode of the second air conditioning unit (see column 8, lines 38-63; one of ordinary skill in the art would recognize that operation of the system necessarily comprises maintaining operation of the system if the system was already in operation).

Response to Arguments
Applicant's arguments filed March 18, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is argued on page 4 that the drawings have been re-submitted in black ink. This is correct, and the objection to the drawings has not been maintained.
It is argued on pages 4 and 5 that the claims, as amended, are clear. This is correct, and the rejections as indefinite due to lack of clarity have not been maintained.
It is argued on page 5 that claim 14, as amended, recites that the second air conditioning unit is switched on and operated in the cooling mode before switching the first air conditioning unit from the cooling mode to the free cooling mode.

Arshansky explicitly discloses that each of the first and second units relies upon the other of the two units during the free cooling mode. This is stated in column 9, lines 36-61, which is the section of Arshansky relied upon both above and in the previous rejection. Furthermore, Arshansky explicitly states that “the efficiency of the system is increased in that the side having the greatest heating capacity (i.e., the medium temperature side) is used to heat the coolant needing the greatest temperature change for defrost (i.e., the low temperature side coolant”). In order to get heat from the medium temperature side, the medium temperature side must be running. Arshansky also explicitly states that the sequence of operation “automatically will be conducted on a pre-programmed schedule” (see column 9 lines 26-28, also cited and relied upon both above and previously).
Therefore, the argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763